Citation Nr: 0709634	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected post-concussion syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968, and from September 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
that continued a noncompensable rating for post-concussion 
syndrome.  

In October 2002, during the pendency of the appeal, the RO 
issued a rating decision that granted an increased rating of 
10 percent for the service-connected post-concussion 
syndrome.  

Inasmuch as higher rating for the service-connected post-
concussion syndrome is available, and inasmuch as a claimant 
is presumed to be maximum available benefit for a given 
disability, the claim for higher rating for that disability, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an August 2004 decision, the Board denied the veteran's 
claim for a rating higher than 10 percent.  The veteran 
thereupon filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  

In April 2005 the Court granted a Joint Motion filed by the 
VA Office of General Counsel and the veteran's 
representative, requesting that the Court vacate the Board's 
decision and remand the case to the Board for compliance with 
the directive specified in the motion.  

The Board remanded the case to the RO, via the Appeals 
Management Center, in June 2005.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected post-concussion syndrome is 
manifested by a disability picture that more nearly 
approximates that of prostrating headaches at least once per 
month.  

3.  The service-connected post-concussion syndrome is not 
shown to have caused very frequent completely prostrating 
headaches productive of severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected post-concussive syndrome are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a 
including Diagnostic Code 8100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2005, during the pendency of the appeal, the AMC sent 
the veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The veteran had an opportunity to respond 
before the issuance of the December 2006 Supplemental 
Statement of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2005 letter cited above 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that the VA is 
responsible for obtaining relevant records from any Federal 
agency (including military records, VA treatment records, and 
Social Security Administration records) and that VA would 
make reasonable efforts to help the veteran obtain private 
records or evidence necessary to support the claim, but that 
it is the claimant's responsibility to ensure that VA 
receives all requested records not in the custody of a 
Federal agency.  

The July 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the April 
2004 letters were provided to the veteran after the rating 
action on appeal.  However, the Board finds that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence throughout the pendency of the appeal.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

In May 2005 the veteran informed VA that he had no additional 
evidence to submit and desired the RO to proceed with 
readjudication of his claim.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and for the effective date that may be assigned.   This was 
accomplished in the SOC, which suffices for Dingess.  

Further, while the Board's decision herein grants an 
increased rating, no effective date is assigned until the RO 
issues an implementing rating decision.  The Board's action 
accordingly presents no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

The veteran has been advised of his right to a hearing before 
the RO's Decision Review Officer and/or before the Board, but 
he has not requested a hearing.

The veteran has also been afforded appropriate VA medical 
examinations in conjunction with his claim.  The Board notes 
at this point that the veteran's service representative 
asserts that the most recent VA examination, conducted in 
October 2006, is insufficient because the examiner was a 
nurse rather than a physician.  The representative asserts 
that this violates the instructions included in the Board's 
June 2005 remand.

The Board finds, however, that the Board's remand did not 
specify that the examination was to be conducted by a 
physician.  There is accordingly no requirement for further 
remand under the provisions of Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board also finds that the veteran is not substantively 
prejudiced by having been examined by a nurse rather than by 
a physician.  As discussed below, the veteran does not 
assert, and the record does not show, that he has any 
manifestations of post-concussion syndrome other than 
headaches.  Rating for headaches turns on the frequency and 
severity of those headaches, and a nurse no less competent 
than a physician to record the veteran's reported attacks.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected post-concussion syndrome.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has rated the veteran's service-connected post-
concussion syndrome 38 C.F.R. § 4.120a, Diagnostic Code (DC) 
8045-9304.  

Under DC 8045, which pertains to brain disease due to trauma, 
neurological disabilities following trauma to the brain (such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc.) are rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code.  

However, the veteran has not alleged, and the record does not 
show, that the veteran has any diagnosed neurological 
disabilities associated with his service-connected post-
concussion syndrome.  

DC 8045 provides that purely subjective complaints such as 
headaches, recognized as symptomatic of brain trauma, are 
rated at 10 percent and not more; this 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

As the veteran is not diagnosed with multi-infarct dementia, 
his current 10 percent rating is the highest possible rating 
assignable under DC 8045-9304.  

However, where a particular disability for which the veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, DC 8100 (migraine headaches) is an appropriate 
alternate diagnostic code.  The criteria for DC 8100 are as 
follows:

A rating of 10 percent is assigned with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

A rating of 30 percent is assigned with characteristic 
prostrating attacks occurring on an average once per month 
over the last several months.

A rating of 50 percent is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The veteran had a VA medical examination in September 2001 
during which he reported continuous headache, but not 
debilitating.  The veteran stated that if he does not think 
about the headache, he does not realize that it is present.  
He denied aura, visual disturbances, seizures or dizziness.  

During a subsequent VA medical examination in June 2002 the 
veteran reported continuous pounding headache, of varying 
severity.  When severe, the veteran was unable to 
concentrate, read or watch television.  He did not complain 
of light sensitivity or vision changes.  

The veteran had a VA medical examination in October 2006 in 
which he described a constant dull pain in his head, becoming 
severe 3 or 4 times per month.  Severe pain lasted from 1 to 
8 hours and was debilitating and prostrating, and resulted in 
photophobia, phonophobia, dizziness and lightheadedness.  

During attacks, the veteran went into a darkened bedroom and 
tries to sleep.  On waking, the veteran felt weak and 
exhausted for several days.  

On comparison of the veteran's symptoms to the criteria of DC 
8100, the Board finds that the veteran's prostrating and 
debilitating headaches 3 to 4 times per month most closely 
approximate the criteria for a 30 percent rating.  

The Board has considered whether rating higher than 30 
percent is warranted.  However, the veteran has not asserted, 
and the record does not show, that he has very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  Accordingly, 
the criteria for the next higher (50 percent) rating are not 
met.  

The Board accordingly finds that an increased rating of 30 
percent, but not more, is warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the veteran's symptoms more closely approximate the 
higher 30 percent rating, the benefit-of-the-doubt rule is 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER


An increased rating of 30 percent for the service-connected 
post-concussion syndrome is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


